Exhibit 10.6

EXECUTION COPY

This EMPLOYMENT AGREEMENT by and between Great Wolf Resorts, Inc., a Delaware
corporation (the “Company”), and Jeffrey Scott Maupin (“Executive”)
(collectively the “Parties”) is made as of the 13th day of August, 2012 (the
“Effective Date”).

WHEREAS, the Company and Executive have previously entered into a change in
control severance agreement, dated as of January 23, 2009 (the “Prior
Agreement”); and

WHEREAS, the Parties desire to supersede the Prior Agreement and enter into this
employment agreement (the “Agreement”) pursuant to the terms, provisions and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

1. Employment Period.

Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall be employed by the Company for a period commencing on the
Effective Date and ending on the fifth (5th) anniversary of the Effective Date
(the “Employment Period”) unless the parties mutually agree to extend the term
at least ninety (90) days prior to the end of the Employment Period. Upon
Executive’s termination of employment with the Company for any reason, Executive
shall immediately resign all positions with the Company or any of its
subsidiaries or affiliates, including any position as a member of the Company’s
Board of Directors (the “Board”).

 

2. Terms of Employment.

(a) Position. During the Employment Period, Executive shall serve as Senior Vice
President of Operations of the Company and will perform such duties and exercise
such supervision with regard to the business of the Company as are associated
with such position, including such duties as may be prescribed from time to time
by the Board. Executive shall report directly to the Chief Executive Officer of
the Company and if reasonably requested by the Board, Executive hereby agrees to
serve (without additional compensation) as an officer and director of the
Company or any affiliate or subsidiary thereof.

(b) Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for Executive’s
position, and shall perform such services as customarily are provided by an
executive of a corporation with Executive’s position and such other services
consistent with Executive’s position, as shall be assigned to Executive from
time to time by the Chief Executive Officer or his or her designee. During the
Employment Period, and excluding any periods of vacation and sick leave to which
Executive is entitled, Executive agrees to devote all of Executive’s business
time to the business and affairs of the Company and to use Executive’s
commercially reasonable efforts to perform faithfully, effectively and
efficiently Executive’s responsibilities and obligations hereunder. Executive
shall be entitled to engage in charitable and educational activities and to
manage Executive’s personal and family investments, to the extent such
activities are not competitive with the business of the Company, do not
interfere with the performance of Executive’s duties for the Company and are
otherwise consistent with the Company’s governance policies.



--------------------------------------------------------------------------------

(c) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to Two Hundred Seventy Five
Thousand dollars ($275,000), less all applicable withholdings, which shall be
paid in accordance with the customary payroll practices of the Company and
prorated for partial calendar years of employment (as in effect from time to
time, the “Annual Base Salary”). The Annual Base Salary shall be subject to
annual review by the Board, in its sole discretion, for possible increase and
any such increased Annual Base Salary shall constitute “Annual Base Salary” for
purposes of this Agreement.

(ii) Annual Bonus. During the Employment Period, with respect to each completed
fiscal year of the Company, Executive shall be eligible to receive a bonus (the
“Bonus”) of up to twenty five percent (25%) of Annual Base Salary contingent
upon the achievement of qualitative and quantitative performance goals approved
by the Board. The Bonus, if any, shall be paid in the year following the fiscal
year to which the Bonus relates in accordance with the terms of the Company
bonus plan as in effect from time to time.

(iii) Equity.

(1) Investment Equity. Executive shall invest $50,000 in K-9 Holdings, Inc.
(“Holdings”). Such investment (x) shall be in common stock of Holdings (“Common
Stock”) that is economically equivalent to the securities acquired by K-9
Investors, L.P. (“Apollo”) in connection with the transactions contemplated by
that certain Agreement and Plan of Merger, dated March 13, 2012, among Holdings,
K-9 Acquisition, Inc., and the Company (the “Transaction”) and (y) shall be made
at a valuation based on Apollo’s investment (the “Investment Price”).

(2) Options. As soon as practicable following the Effective Date, Executive
shall be granted options to purchase 0.125% of the outstanding shares of Common
Stock on a fully diluted basis with an exercise price equal to fair market value
on the date of grant based on the Investment Price, subject to the terms of the
applicable award agreement and the K-9 Holdings, Inc. 2012 Equity Incentive
Plan.

(iv) Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Company to the extent
applicable generally to other executives of the Company (except severance plans,
policies, practices, or programs) subject to the eligibility criteria set forth
therein, as such may be amended or terminated from time to time. The benefits
and perquisites provided to Executive will be substantially comparable in the
aggregate to the benefits and perquisites that Executive enjoyed as of the
closing of the Transaction. In addition, the Company shall provide Executive
with directors and officers insurance coverage at least equal to that provided
to other Company directors and officers.

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of Executive’s duties hereunder provided that Executive provides
all necessary documentation in accordance with the Company’s policies.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(f) and 9(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means Executive’s inability to perform Executive’s duties hereunder by reason of
any medically determinable physical or mental impairment for a period of six
(6) months or more in any twelve (12) month period.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement, “Cause” shall
mean Executive’s (i) commission of, conviction for, plea of guilty or nolo
contendere to a felony or a crime involving moral turpitude, or other material
act or omission involving dishonesty or fraud, (ii) engaging in conduct that
constitutes fraud or embezzlement, (iii) engaging in conduct that constitutes
gross negligence or willful gross misconduct that results or could reasonably be
expected to result in harm to the Company’s business or reputation, (iv) breach
of any material terms of Executive’s employment, including this Agreement, which
results or could reasonably be expected to result in harm to the Company’s
business or reputation or (v) continued willful failure to substantially perform
Executive’s duties. Executive’s employment shall not be terminated for “Cause”
within the meaning of clauses (iv) and (v) above unless Executive has been given
written notice by the Company stating the basis for such termination and
Executive is given fifteen (15) days to cure, to the extent curable, the neglect
or conduct that is the basis of any such claim.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Voluntary Termination. Executive’s employment may be terminated at any time
by Executive for any reason (or no reason) upon thirty (30) days’ prior written
notice.

(e) Termination as a Result of Expiration of the Employment Period. Unless
otherwise agreed between the parties, Executive’s employment shall automatically
terminate upon the expiration of the Employment Period.

(f) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for any reason (or no reason), shall be communicated by
Notice of Termination to the other party hereto given in accordance with
Section 9(g). For purposes of this Agreement, a “Notice of Termination” means a
written notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the “Date
of Termination”

 

3



--------------------------------------------------------------------------------

(as defined below) is other than the date of receipt of such notice, specifies
the termination date. The failure by the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.

(g) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for any reason (or no reason), the date of receipt
of the Notice of Termination (in the case of a termination by Executive,
provided such Date of Termination is in accordance with Section 3(d)) or any
later date specified therein pursuant to Section 3(f), as the case may be,
(ii) if Executive’s employment is terminated by reason of death, the date of
death, and (iii) the expiration of the Employment Period, and the termination of
Executive’s employment upon the date of such expiration.

 

4. Obligations of the Company upon Termination.

(a) Without Cause. If during the Employment Period, the Company shall terminate
Executive’s employment without Cause, then the Company will provide Executive
with the following payments and/or benefits:

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains the Date of Termination in a lump sum to the extent not
previously paid, (A) the Annual Base Salary through the Date of Termination,
(B) the Bonus earned for any fiscal year ended prior to the year in which the
Date of Termination occurs, provided that Executive was employed on the last day
of such fiscal year, (C) the amount of any unpaid expense reimbursements to
which Executive may be entitled pursuant to Section 2(c)(v) hereof, and (D) any
other vested payments or benefits to which Executive or Executive’s estate may
be entitled to receive under any of the Company’s benefit plans or applicable
law, in accordance with the terms of such plans or law (clauses (A)-(D), the
“Accrued Obligations”);

(ii) Subject to Section 4(e) below, after the Date of Termination, the Company
will pay Executive a lump sum amount equal to one times (1x) Executive’s Annual
Base Salary as in effect as of the Date of Termination (the “Severance
Payment”). The Severance Payment shall be made in a lump sum on the date that is
sixty (60) days following the Date of Termination, subject to the terms and
conditions in Section 4(e) below; and

(iii) In the event of Executive’s termination without Cause within twelve
(12) months following a Change in Control (as such term is defined in the K-9
Holdings, Inc. Equity Incentive Plan) and subject to Section 4(e) below, the
Company will pay Executive a lump sum amount equal to twelve (12) times the
Company’s monthly contribution on behalf of Executive to the Company’s
healthcare, life insurance and accidental death and dismemberment plans or
policies (grossed up for applicable taxes) (the “Insurance Payment”). The
Insurance Payment shall be made in a lump sum on the date that is sixty
(60) days following the Date of Termination, subject to the terms and conditions
in Section 4(e) below.

 

4



--------------------------------------------------------------------------------

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of Executive’s death or Disability, then the Company will provide Executive with
the Accrued Obligations. Thereafter, the Company shall have no further
obligation to Executive or Executive’s legal representatives.

(c) For Cause; By Executive for any Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive for any reason (or no
reason), then the Company shall have no further obligations to Executive other
than for payment of the Accrued Obligations.

(d) Expiration of the Employment Period. If Executive’s employment shall be
terminated by reason of the expiration of the Employment Period as result of the
Company’s or Executive’s non-extension, then the Company will provide Executive
with the Accrued Obligations. Thereafter, the Company shall have no further
obligation to Executive or Executive’s legal representatives.

(e) Separation Agreement and General Release. The Company’s obligation to make
the Severance Payment and the Insurance Payment is conditioned on Executive’s or
Executive’s legal representative’s executing a separation agreement and general
release of claims related to or arising from Executive’s employment with the
Company or the termination of employment, against the Company and its affiliates
(and their respective officers and directors) in a form reasonably determined by
the Company, which shall be provided by the Company to Executive within five
(5) days following the Date of Termination; provided, that if Executive should
fail to execute (or revokes) such release within sixty (60) days following the
Date of Termination, the Company shall not have any obligation to provide the
Severance Payment or the Insurance Payment. If Executive executes the release
within such sixty (60) day period and does not revoke the release within seven
(7) days following the execution of the release, the Severance Payment and
Insurance Payment will be made in accordance with Section 4(a)(ii) or
Section 4(a)(iii), as applicable.

 

5. Restrictive Covenants.

(a) Non-Solicitation. In consideration of Executive’s employment and receipt of
payments hereunder, including, without limitation, the grant of options under
Section 2(c), during the period commencing on the Effective Date and ending
twelve (12) months after the Date of Termination, Executive shall not directly,
or indirectly through another person, (x) induce or attempt to induce any
employee, representative, agent or consultant of the Company or any of its
affiliates or subsidiaries to leave the employ or services of the Company or any
of its affiliates or subsidiaries, or in any way interfere with the relationship
between the Company or any of its affiliates or subsidiaries and any employee,
representative, agent or consultant thereof, (y) hire any person who was an
employee, representative, agent or consultant of the Company or any of its
affiliates or subsidiaries at any time during the twelve-month period
immediately prior to the date on which such hiring would take place or
(z) directly or indirectly call on, solicit or service any customer, supplier,
licensee, licensor, representative, agent or other business relation of the
Company or any of its affiliates or subsidiaries in order to induce or attempt
to induce such person to cease doing business with, or reduce the amount of
business conducted with, the Company or any of its affiliates or subsidiaries,
or in any way interfere with the relationship

 

5



--------------------------------------------------------------------------------

between any such customer, supplier, licensee, licensor, representative, agent
or business relation of the Company or any of its affiliates or subsidiaries. No
action by another person or entity shall be deemed to be a breach of this
provision unless Executive directly or indirectly assisted, encouraged or
otherwise counseled such person or entity to engage in such activity.

(b) Non-Competition. Executive hereby acknowledges that it is familiar with the
Confidential Information (as defined below) of the Company and its subsidiaries.
Executive acknowledges and agrees that the Company would be irreparably damaged
if Executive were to provide services to any person competing with the Company
or any of its affiliates or subsidiaries or engaged in a similar business and
that such competition by Executive would result in a significant loss of
goodwill by the Company. Therefore, Executive agrees that during the period
commencing on the Effective Date and ending nine (9) months after the Date of
Termination, Executive shall not (and shall cause each of Executive’s or its
affiliates not to) directly or indirectly own any interest in, manage, control,
participate in (whether as an officer, director, manager, employee, partner,
equity holder, member, agent, representative or otherwise), consult with, render
services for, or in any other manner engage in any business engaged directly or
indirectly, in the Geographic Area (as defined below), in the business of the
Company and its subsidiaries as currently conducted or proposed to be conducted
as of the Date of Termination; provided, that nothing herein shall prohibit
Executive from being a passive owner of not more than 5% of the outstanding
stock of any class of a corporation which is publicly traded so long as none of
such persons has any active participation in the business of such corporation.
For purposes of this Agreement, the “Geographic Area” shall mean any market in
North America in which the Company or its subsidiaries is conducting or proposes
conducting business as of the Date of Termination.

(c) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during Executive’s employment with the
Company or at any time thereafter, any Confidential Information of which
Executive is or becomes aware, whether or not such information is developed by
Executive, except to the extent that such disclosure or use is directly related
to and required by Executive’s performance in good faith of duties assigned to
Executive by the Company. Executive will take all appropriate steps to safeguard
Confidential Information in Executive’s possession and to protect it against
disclosure, misuse, espionage, loss and theft. Executive shall deliver to the
Company at the termination of Executive’s employment with the Company, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the “Work Product” (as defined in
Section 5(e)(ii)) of the business of the Company and its affiliates (the
“Company Group”) that Executive may then possess or have under Executive’s
control.

(d) Proprietary Rights. Executive recognizes that the Company Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company Group and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or Executive’s agents during the course
of Executive’s employment, including any Work Product which is based on or
arises out of Work Product, shall be the property of and inure to the exclusive
benefit of the Company

 

6



--------------------------------------------------------------------------------

Group. Executive further agrees that all Work Product developed by Executive
(whether or not able to be protected by copyright, patent or trademark) during
the course of Executive’s employment with the Company, or involving the use of
the time, materials or other resources of the Company Group, shall be promptly
disclosed to the Company Group and shall become the exclusive property of the
Company Group, and Executive shall execute and deliver any and all documents
necessary or appropriate to implement the foregoing.

(e) Certain Definitions.

(i) As used herein, the term “Confidential Information” means information that
is not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that becomes known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Company Group in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Company Group concerning (A) the business or
affairs of the Company Group, (B) products or services, (C) fees, costs and
pricing structures, (D) designs, (E) analyses, (F) drawings, photographs and
reports, (G) computer software, including operating systems, applications and
program listings, (H) flow charts, manuals and documentation, (I) databases,
(J) accounting and business methods, (K) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (L) customers and clients and customer or client lists,
(M) other copyrightable works, (N) all production methods, processes, technology
and trade secrets, and (O) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Executive’s unauthorized disclosure) prior to the date Executive proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published or otherwise disclosed merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

(ii) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Company Group’s actual or anticipated
business, research and development or existing or future products or services
and that are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

 

6. Non-Disparagement.

During the Employment Period and at all times thereafter, neither Executive nor
Executive’s agents, on the one hand, nor the Company formally, or its executives
or board of directors, on the other hand, shall directly or indirectly issue or
communicate any public statement, or statement likely to become public, that
maligns, denigrates or disparages the other

 

7



--------------------------------------------------------------------------------

(including, in the case of communications by Executive or Executive’s agents,
Company Group, any of Company Group’s officers, directors or employees, Apollo
or any affiliate thereof). The foregoing shall not be violated by truthful
responses to (i) legal process or governmental inquiry or (ii) by private
statements to Company Group or any of Company Group’s officers, directors or
employees; provided, that in the case of Executive, with respect to clause (ii),
such statements are made in the course of carrying out Executive’s duties
pursuant to this Agreement.

 

7. Confidentiality of Agreement.

The Parties agree that the consideration furnished under this Agreement, the
discussions and correspondence that led to this Agreement, and the terms and
conditions of this Agreement are private and confidential. Except as may be
required by applicable law, regulation, or stock exchange requirement, neither
Party may disclose the above information to any other person or entity without
the prior written approval of the other.

 

8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Company that:

(i) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(iii) Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;

(iv) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(vi) as of the date of execution of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.

(b) The Company hereby represents and warrants to Executive that:

(i) the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;

 

8



--------------------------------------------------------------------------------

(ii) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(iii) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

(iv) the Company understands that Executive will rely upon the accuracy and
truth of the representations and warranties of the Company set forth herein and
the Company consents to such reliance.

 

9. General Provisions.

(a) Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

(b) Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way,
including, without limitation, the Prior Agreement.

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.

 

9



--------------------------------------------------------------------------------

(d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(e) Enforcement.

(i) Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Company of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on all Parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof. The Company will
bear the totality of the arbitrator’s and administrative fees and costs. Each
party shall bear its or Executive’s litigation costs and expenses; provided,
however, that the arbitrator shall have the discretion to award the prevailing
party reimbursement of its or his or her reasonable attorney’s fees and costs.
Upon the request of any of the parties, at any time prior to the beginning of
the arbitration hearing the parties may attempt in good faith to settle the
dispute by mediation administered by the American Arbitration Association. The
Company will bear the totality of the mediator’s and administrative fees and
costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

10



--------------------------------------------------------------------------------

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
(5) days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

If to the Company, to:

Great Wolf Resorts, Inc.

525 Junction Road, Suite 6000 South

Madison, WI 53717

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Apollo Management VII, L.P.

9 West 57th Street

New York, NY 10019

Attention: Scott Ross

Telephone: 212-515-3200

Facsimile:  212-515-3263

 

11



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: (212) 872-1002

Attention: Adam Weinstein, Esq.

If to Executive, to:

Executive’s home address most recently on file with the Company.

(h) Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of this
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

(l) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(m) Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision. Notwithstanding anything
in this Agreement or elsewhere to the contrary, distributions upon termination
of Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. To the extent that any reimbursements pursuant to this Agreement or
otherwise are taxable to Executive, any reimbursement payment due to Executive
shall be paid to Executive on

 

12



--------------------------------------------------------------------------------

or before the last day of Executive’s taxable year following the taxable year in
which the related expense was incurred; provided, that, Executive has provided
the Company written documentation of such expenses in a timely fashion and such
expenses otherwise satisfy the Company’ expense reimbursement policies.
Reimbursements pursuant to this Agreement or otherwise are not subject to
liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.
Notwithstanding any provision in this Agreement to the contrary, if on the date
of his termination from employment with the Company Executive is deemed to be a
“specified employee” within the meaning of Code Section 409A and the Final
Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than death, and
(ii) the date of Executive’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit. Notwithstanding any of the foregoing to the
contrary, the Company and its respective officers, directors, employees, or
agents make no guarantee that the terms of this Agreement as written comply
with, or are exempt from, the provisions of Code Section 409A, and none of the
foregoing shall have any liability for the failure of the terms of this
Agreement as written to comply with, or be exempt from, the provisions of Code
Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

GREAT WOLF RESORTS, INC. By:  

/s/ Kimberly K. Schaefer

  Name:   Kimberly K. Schaefer   Title:   CEO EXECUTIVE

/s/ Jeffrey S. Maupin

Jeffrey Scott Maupin